United States Court of Appeals
                       For the Seventh Circuit
                       Chicago, Illinois 60604

                       Argued February 17, 2000

                       Decided February 2, 2001


                                Before

                  Hon. HARLINGTON WOOD, JR., Circuit Judge

                  Hon. JOHN L. COFFEY, Circuit Judge

                  Hon. KENNETH F. RIPPLE, Circuit Judge



Nos. 99-2257, 99-3014

CENTRAL STATES, SOUTHEAST AND,           Appeal from the United States
SOUTHWEST AREAS PENSION FUND,            District Court for the
and HOWARD MCDOUGALL,                    Northern District of Illinois,
                                         Eastern Division.
          Plaintiffs-Appellees,
                                         No. 93 C 3669

                                         John F. Grady, Judge.
                  v.

KROGER COMPANY,

          Defendant-Appellant.



                                 ORDER

     The court, on its own motion, corrects an error in the text

of the original opinion.     See Central States, Area Pension Fund

v. Kroger, 226 F.3d 903 (7th Cir. 2000).        On page 910 of the

published opinion, column 2, line 6, the term “de novo” ought to

read “deferentially.”     As the remainder of the court's discussion
Nos. 99-2257, 99-3014                                      Page 2


makes clear, the correct standard was applied in the opinion and

this slip of the pen did not impact the court's analysis or the

result in the case.